DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 5/23/2019 are accepted to by the Examiner.
Claim Objections.
Claim 20 is objected to because of improper dependency:  Claim 20 depends on claim 20.  Applicant may cancel the claim(s) or amend the claim(s) to place the claim(s) in proper dependent form. For the purpose of examination the Examiner interpreted claim 20 depends on claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al. (US 2013/0258512) in view of Scharenbroch et al. (US 2006/0098166).

Regarding claim 1, Raz teaches a method of adjusting a mirror of a vehicle (refer to 2013/0258512, An automatically adjusting mirror system), comprising: 
a calibration marker (head position sensor 300, [0033], Fig. 4) to form a calibration image (“driver head position sensor 300 may employ various technologies 
determining, via a processor (“the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0009]., “employs advanced facial pose estimation algorithms”, [0035]), an initial location of the calibration image at the face of the occupant (“The driver head position sensor 300 may employ various technologies including a camera 310 … that determine the position of the head 330 of a driver  … determining the position of the head of the driver includes determining, particularly, a position of a center 335 of the head 330 of the driver”, [0033]); and 
operating, via the processor (“the processor to perform a method, including receiving input from a mirror assembly … sight for the driver”; [0009]), a motor to adjust the mirror to a calibrated setting (“the master controller  … sends a signal to the motor of the mirror instructing the motor to adjust the mirror”, [0044]) that places the calibration image at a selected location of the face (“continuous automatic motorized adjustment of central and/or side mirrors of a vehicle, such as an automobile, in response to changes in driver pose, e.g., head position”, [0020]; “automatically adjustable rear-view mirror system 100 is configured and designed for use with an automotive vehicle. The rear-view mirror system 100 includes a side view mirror assembly 110, a side view mirror 
Raz doesn’t explicitly teach reflecting a calibration marker through the mirror to form a calibration image onto a face of an occupant of the vehicle;
Raz and Scharenbroch are related as Vehicular optical systems.
Scharenbroch teaches reflecting a calibration marker through the mirror (light from illuminator 12 disposed on the vehicle on to the face) to form a calibration image onto a face of an occupant of the vehicle (Fig. 1A shows “light from the illuminator 12 is reflected off of the reflector 16 toward the vehicle operator, … which is then reflected toward the reflector 16. As a result, the imager 14 captures an image of the operator's profile, P”, [0025], Fig. 1A),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz to include a calibration marker and a mirror for reflecting a calibration marker through the mirror to form a calibration image onto a face of an occupant of the vehicle as taught by Scharenbroch for the predictable result of improving optical system by reducing the obstructions to the driver's face as taught by Scharenbroch in [0003].
Regarding claim 2, the method according to claim 1 is rejected (see above).

Raz further teaches the method of claim 1, further comprising obtaining a camera image including the face of the occupant and the calibration image using a camera, and determining the initial location using the camera image (“driver head position sensor 300 may employ various technologies including a camera 310 and/or projector 320 that determine the position of the head 330 of a driver such that the line of sight of the driver can be determined. In some embodiments, determining the position of the head of the driver includes determining, particularly, a position of a center 335 of the head 330 of the driver”, [0033], Figs. 1, 3-4).
Regarding claim 3, the method according to claim 1 is rejected (see above).
Raz in view of Scharenbroch teaches the method according to claim 1.
Raz further teaches the method of claim 1, further comprising validating a manually adjusted angle of the mirror to the calibrated setting for the mirror (“the mirror assemblies 210, 220, and/or 230 may be manually adjusted by a mirror position switch. A manual mirror position switch such as, for example, a four-way rocker or joystick controller, allows a driver to adjust the rear view mirrors 210, 220, 230 to an appropriate or preferred lines of sight. The master controller 240 includes a processor and a memory mechanism. The … processor, cause the processor to adjust the mirror assemblies ... The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or preferred lines of sight and uses the mirror angles as an initial setting”, [0026]).
Regarding claim 4, the method according to claim 1 is rejected (see above).
Raz in view of Scharenbroch teaches the method according to claim 1.

Regarding claim 6, the method according to claim 1 is rejected (see above).
Raz in view of Scharenbroch teaches the method according to claim 1. 
Raz further teaches the method of claim 1, further comprising recording an angular adjustment between the calibrated setting and an adjusted setting selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the mirror 520 based on the above calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight 540 providing a full field of view (FOV) 545” [0047], and see [0009]).
Regarding claim 7, the method according to claim 6 is rejected (see above).
Raz in view of Scharenbroch teaches the method according to claim 6. 

Regarding claim 8, Raz teaches system for adjusting a mirror of a vehicle (refer to 2013/0258512, An automatically adjusting mirror system), comprising: 

a camera (a camera 310, [0033]) configured to obtain a camera image (head position sensor 300 may employ various technologies including a camera 310, [0033]) including the calibration image and the face of the occupant (“a camera 310 … that determine the position of the head 330 of a driver such that the line of sight of the driver can be determined. … determining the position of the head of the driver includes determining, particularly, a position of a center 335 of the head 330 of the driver”, [0033]).
a motor configured to change a setting of the mirror (“master controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight”, [0044]); and 
a processor (the processor to perform a method, [0010]) configured to: 
determine from the camera image an initial location of the calibration image at the face (“instructions … executed by a processor, cause the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0010], “master controller 140, 240 sends a signal to the motor of the mirror 
determine a calibrated setting of the mirror that places the calibration image at a calibration location (the master controller 140 receives input from the side view mirror assembly 110, the side view mirror assembly 120, the central rearview mirror assembly 130, and the driver head position sensor 135. Based on the input received, the master controller 140 controls positions or angles of the side view mirror assembly 110, the side view mirror assembly 120, and the central rear view mirror assembly, [0022] and [abstract]; “The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver. … master controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight” [0044]); and 
operate the motor to adjust the mirror to the calibrated setting (“continuous automatic motorized adjustment of central and/or side mirrors of a vehicle, such as an automobile, in response to changes in driver pose, e.g., head position”, [0020] and [0018]; “controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight”, [0044]).  
Raz doesn’t explicitly teach a calibration marker disposed on the vehicle that forms a calibration image onto a face of an occupant of the vehicle via reflection through the mirror. 
Raz and Scharenbroch are related as Vehicular optical systems.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz to include a calibration marker and a mirror for reflecting a calibration marker through the mirror to form a calibration image onto a face of an occupant of the vehicle as taught by Scharenbroch for the predictable result of improving optical system by reducing the obstructions to the driver's face as taught by Scharenbroch in [0003].
Regarding claim 9, the system according to claim 8 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 8. 
Raz further teaches the system of claim 8, wherein the processor is further configured to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror (“the mirror assemblies 210, 220, and/or 230 may be manually adjusted by a mirror position switch. A manual mirror position switch such as, for example, a four-way rocker or joystick controller, allows a driver to adjust the rear view mirrors 210, 220, 230 to an appropriate or preferred lines of sight. The master controller 240 includes a processor and a memory mechanism. … the processor to adjust the mirror assemblies …. The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or 
Regarding claim 10, the system according to claim 8 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 8.
Raz further teaches the system of claim 8, wherein the calibration marker is one or more LEDs disposed on the vehicle and the calibration image is an image of the one or more LEDs reflected through the mirror (“illuminators may comprise any type of incandescent light emitting diode”, [0032], see Fig. 1 and 3, also [0020]).
Regarding claim 12, the system according to claim 8 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 8.
Raz further teaches the system of claim 8, wherein the processor is further configured to recording an angular adjustment between the calibrated setting and an adjusted setting 12selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the 
Regarding claim 13, the system according to claim 12 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 12.
Raz further teaches the system of claim 12, wherein the processor is further configured to determine a relation between a position of the occupant and the angular adjustment and performing a subsequent calibration using the determined relation, (“computer-executable instructions that, when executed by a processor, cause the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0010]. “The master controller 240 includes a processor and a memory mechanism. The … processor, cause the processor to adjust the mirror assemblies ... The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or preferred lines of sight and uses the mirror angles as an initial setting”, [0026]).
Regarding claim 14, the system according to claim 13 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 13.
Raz further teaches the system system of claim 13, wherein the processor is further configured to perform a subsequent calibration by setting the initial angular setting of the mirror at a combination of a previously determined calibration setting and 
Regarding claim 15, Raz teaches a vehicle, comprising: 
a calibration marker (head position sensor 300, [0033], Fig. 4) disposed on the vehicle that forms a calibration image (head position sensor 300 may employ various technologies including a camera 310, [0033]) onto a face of an occupant of the vehicle (head 330 of the driver, [0033]); 

a motor configured to change a setting of the mirror (“master controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight”, [0044]); and 
a processor (the processor to perform a method, [0010]) configured to: 
determine from the camera image an initial location of the calibration image at the face (“instructions … executed by a processor, cause the processor to perform a method, including receiving input from a mirror assembly; receiving input from a head position sensor; and adjusting the mirror assembly, based on the input from the mirror assembly and the input from the head position sensor, to maintain a line of sight for the driver”, [0010], “master controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight.”, [0044]); 
determine a calibrated setting of the mirror that places the calibration image at a calibration location and operate the motor to adjust the mirror to the calibrated setting (the master controller 140 receives input from the side view mirror assembly 110, the 
Raz doesn’t explicitly teach a calibration marker disposed on the vehicle that forms a calibration image onto a face of an occupant of the vehicle via reflection through the mirror. 
Raz and Scharenbroch are related as vehicular optical systems.
Scharenbroch teaches reflecting a calibration marker disposed on the vehicle (illuminator 12 disposed on the vehicle) that forms a calibration image onto a face of an occupant of the vehicle via reflection through the mirror (Fig. 1A shows “light from the illuminator 12 is reflected off of the reflector 16 toward the vehicle operator, … which is then reflected toward the reflector 16. As a result, the imager 14 captures an image of the operator's profile, P”, [0025], Fig. 1A),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz to include a calibration marker and a mirror for reflecting a calibration marker through the mirror to form a calibration image onto a face of an occupant of the vehicle as taught by Scharenbroch for the predictable 
Regarding claim 16, the vehicle according to claim 15 is rejected (see above).
Raz in view of Scharenbroch teaches the vehicle according to claim 15. 
Raz further teaches the vehicle of claim 15, wherein the processor is further configured to validate a manually adjusted angle of the mirror to the calibrated setting for the mirror (“the mirror assemblies 210, 220, and/or 230 may be manually adjusted by a mirror position switch. A manual mirror position switch such as, for example, a four-way rocker or joystick controller, allows a driver to adjust the rear view mirrors 210, 220, 230 to an appropriate or preferred lines of sight. The master controller 240 includes a processor and a memory mechanism. … the processor to adjust the mirror assemblies …. The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or preferred lines of sight and uses the mirror angles as an initial setting”, [0026], “master controller 140, 240 sends a signal to the motor of the mirror instructing the motor to adjust the mirror such that an appropriate angle is formed between the head of the driver, the mirror and the desired line of sight”, [0044]).
Regarding claim 17, the vehicle of claim 15 is rejected (see above).
Raz in view of Scharenbroch teaches the vehicle of claim 15.
Raz further teaches the vehicle of claim 15, wherein the calibration marker is one or more LEDs disposed on the vehicle and the calibration image is an image of the one or more LEDs reflected through the mirror (“illuminators may comprise any type of incandescent light emitting diode”, [0032], see Fig. 1 and 3, also [0020]).
Regarding claim 19, the vehicle according to claim 15 is rejected (see above).
Raz in view of Scharenbroch teaches the vehicle according to claim 15. 
Raz further teaches the vehicle of claim 15, wherein the processor is further configured to recording an angular adjustment between the calibrated setting and an adjusted setting 12selected by the occupant during a selected time period after the mirror has been adjusted to its calibrated setting (“Changes in the head position of the driver may be detected in predetermined temporal increments, such as, continuously, once every ten seconds (10 sec.), one minute (1 min.), five minutes (5 mins.), etc”, [0023]; “The master controller 140, 240 of the system of the present disclosure utilizes the above-described vectors and angles to automatically adjust the mirrors of a vehicle. The master controller uses equations to calculate the desired line of sight 540 based on a geometric relationship between the mirror 520 and the position of the head 510 of the driver” [0044]; “The system automatically and, in some cases, continuously, adjusts the mirror 520 based on the above calculations including the mirror elevation and azimuth in order to maintain a desired line-of-sight 540 providing a full field of view (FOV) 545” [0047], and see [0009]).
Regarding claim 20, the Examiner as interpreted, the vehicle according to claim 19 is rejected (see above).
Raz in view of Scharenbroch teaches the vehicle according to claim 19.
Raz further teaches the vehicle of claim 19, wherein the processor is further configured to determine a relation between a position of the occupant and the angular adjustment and performing a subsequent calibration using the determined relation (“computer-executable instructions that, when executed by a processor, cause the  “The master controller 240 includes a processor and a memory mechanism. The … processor, cause the processor to adjust the mirror assemblies ... The memory may also store other information including, for example, the mirror angle and other pre-selected settings. The system 200 detects the appropriate or preferred lines of sight and uses the mirror angles as an initial setting”, [0026]).

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al. in view of Scharenbroch et al. as applied to claim 1, 8 or 15 and further in view of Wesley et al. (US 2019/0106059).

Regarding claim 5, the system according to claim 4 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 4.
Raz in view of Scharenbroch doesn’t explicitly teach wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern.  
Raz and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (“a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz in view of Scharenbroch to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.
Regarding claim 11, the system according to claim 10 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 10.
Raz in view of Scharenbroch doesn’t explicitly teach wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern.  
Raz and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to convey information to the driver of the vehicle, [0024], LEDs selectively actuated to generate a desired pattern or icon or character [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz in view of Scharenbroch to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.
Regarding claim 18, the system according to claim 17 is rejected (see above).
Raz in view of Scharenbroch teaches the system according to claim 17.

Raz and Wesley are related as vehicle rearview mirror assembly.
Wesley teaches wherein the one or more LEDS generate at least one of (i) a spatial pattern; (ii) a temporal pattern; and (iii) a color pattern (“a plurality of light emitting diodes that are selectively actuated in a particular color or colors or pattern to convey information to the driver of the vehicle”, [0024], “LEDs selectively actuated to generate a desired pattern or icon or character”, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Raz in view of Scharenbroch to include the one or more LEDS generate at least one particular color or colors or pattern as taught by Wesley for the predictable result of easily determining the image location on the face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872